Exhibit 10.31

 

THE PMI GROUP, INC.

 

AND

 

THE BANK OF NEW YORK,

 

as Trustee

 

--------------------------------------------------------------------------------

 

SUPPLEMENTAL INDENTURE NO. 1

 

Dated as of November 3, 2003

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

THIS SUPPLEMENTAL INDENTURE No. 1 (this “Supplemental Indenture”), dated as of
November 3, 2003, is between THE PMI GROUP, INC., a Delaware corporation (the
“Company”), and The Bank of New York, as Trustee (the “Trustee”).

 

R E C I T A L S

 

WHEREAS, the Company has heretofore executed and delivered to the Trustee an
Indenture dated as of November 3, 2003 (the “Base Indenture” and together with
this Supplemental Indenture, the “Indenture”), providing for the issuance from
time to time of series of the Company’s Securities (as defined in the Base
Indenture);

 

WHEREAS, Section 901(7) of the Base Indenture provides for the Company and the
Trustee to enter into an indenture supplemental to the Base Indenture to
establish the form or terms of Securities of any series as permitted by Section
301 of the Base Indenture;

 

WHEREAS, pursuant to Section 301 of the Base Indenture, the Company wishes to
provide for the issuance of a new series of Securities to be known as its 3.0 %
Senior Notes due November 15, 2008 (the “Senior Notes”), the form and terms of
such Senior Notes and the terms, provisions and conditions thereof to be set
forth as provided in this Supplemental Indenture;

 

WHEREAS, the Company has requested that the Trustee execute and deliver this
Supplemental Indenture and all requirements necessary to make this Supplemental
Indenture a valid, binding and enforceable instrument in accordance with its
terms, and to make the Senior Notes, when executed by the Company and
authenticated and delivered by the Trustee, the valid, binding and enforceable
obligations of the Company, have been done and performed, and the execution and
delivery of this Supplemental Indenture has been duly authorized in all
respects.

 

NOW, THEREFORE, in consideration of the covenants and agreements set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

ARTICLE 1

DEFINITIONS

 

Section 1.01 Relation to Base Indenture. This Supplemental Indenture constitutes
an integral part of the Base Indenture.

 

1



--------------------------------------------------------------------------------

Section 1.02. Definition Of Terms. For all purposes of this Supplemental
Indenture:

 

(a) Capitalized terms used herein without definition shall have the meanings
specified in the Base Indenture, or, if not defined in the Base Indenture, in
the Purchase Contract Agreement, the Pledge Agreement or the Remarketing
Agreement, as applicable;

 

(b) a term defined anywhere in this Supplemental Indenture has the same meaning
throughout;

 

(c) the singular includes the plural and vice versa;

 

(d) headings are for convenience of reference only and do not affect
interpretation;

 

(e) the following terms have the meanings given to them in this Article 1:

 

“Accounting Event” means the receipt by the audit committee of the board of
directors of the Company of a written report in accordance with Statement on
Auditing Standards (“SAS”) No. 97, “Amendment to SAS No. 50 – Reports on the
Application of Accounting Principles”, from the Company’s independent auditors,
provided at the request of the management of the Company, to the effect that, as
a result of a change in accounting rules after the date hereof, the Company must
either (i) account for all or any portion of the Purchase Contracts as
derivatives under SFAS 133 (or otherwise mark-to-market or measure at fair value
all or any portion of the Purchase Contracts, with changes appearing in the
Company’s income statement) or (ii) account for the Units using the if-converted
method under SFAS 128, and that such accounting treatment will cease to apply
upon redemption of the Senior Notes.

 

“Applicable Principal Amount” means the aggregate principal amount of the Senior
Notes that are part of Corporate Units on the Special Event Redemption Date.

 

“Business Day” shall have the meaning specified in the Purchase Contract
Agreement.

 

“Corporate Units” shall have the meaning specified in the Purchase Contract
Agreement.

 

“Coupon Rate” shall have the meaning set forth in Section 2.05(a).

 

2



--------------------------------------------------------------------------------

“Depositary” means a clearing agency registered under Section 17A of the
Securities Exchange Act of 1934, as amended, that is designated to act as
Depositary for the Corporate Units pursuant to the Purchase Contract Agreement.

 

“Depositary Participant” means a broker, dealer, bank, other financial
institution or other Person for whom from time to time the Depositary effects
book entry transfers and pledges of securities deposited with the Depositary.

 

“Final Remarketing Price” shall have the meaning set forth in Section 8.02(b).

 

“Global Senior Notes” shall have the meaning set forth in Section 2.04.

 

“Interest Payment Date” shall have the meaning set forth in Section 2.05(b).

 

“Maturity Date” shall have the meaning specified in Section 2.02.

 

“Pledge Agreement” means the Pledge Agreement, dated as of the date hereof among
the Company, The Bank of New York, as Collateral Agent, Custodial Agent and
Securities Intermediary, and The Bank of New York, as Purchase Contract Agent
and attorney-in-fact for the Holders of the Purchase Contracts, as amended from
time to time.

 

“Purchase Contract Agreement” means the Purchase Contract Agreement, dated as of
the date hereof, between the Company and The Bank of New York, as purchase
contract agent, as amended from time to time.

 

“Purchase Contracts” and “Purchase Contract” shall have their respective
meanings specified in the Purchase Contract Agreement.

 

“Purchase Contract Settlement Date” means November 15, 2006.

 

“Put Price” shall have the meaning set forth in Section 8.05(a).

 

“Put Right” shall have the meaning set forth in Section 8.05(a).

 

“Quotation Agent” means any primary U.S. government securities dealer selected
by the Company.

 

“Record Date” means, with respect to any Interest Payment Date for the Senior
Notes, the first Business Day of the calendar month in which such Interest
Payment Date falls; provided that the Company may, at its option, select any
other day as the Record Date for any Interest Payment Date so long as such
Record Date selected is more than one Business Day but less than sixty Business
Days prior to such Interest Payment Date.

 

3



--------------------------------------------------------------------------------

“Redemption Amount” means, for each Senior Note, the product of the principal
amount of such Senior Note and a fraction, the numerator of which is the
Treasury Portfolio Purchase Price and the denominator of which is the Applicable
Principal Amount.

 

“Redemption Price” shall mean, for each Senior Note, the Redemption Amount plus
any accrued and unpaid interest on such Senior Note to but excluding the Special
Event Redemption Date.

 

“Remarketed Senior Notes” shall have the meaning set forth in Section 8.01(c).

 

“Remarketing Agent” shall have the meaning set forth in the Remarketing
Agreement.

 

“Remarketing Agreement” means the Remarketing Agreement, dated as of November 3,
2003, among the Company, Banc of America Securities LLC and The Bank of New
York, as Purchase Contract Agent, as amended from time to time.

 

“Remarketing Price” shall have the meaning set forth in Section 8.02(a).

 

“Reset Effective Date” means the date three Business Days following the date of
a Successful Remarketing pursuant to which the Coupon Rate is reset to a Reset
Rate.

 

“Reset Rate” means the interest rate per annum on the Senior Notes (i) in the
case of a Successful Remarketing prior to the Final Remarketing Date, as
determined by the Remarketing Agent as necessary to remarket the Remarketed
Senior Notes at a price per Remarketed Senior Note such that the aggregate price
for the Remarketed Senior Notes is equal to approximately 100.25% of the sum of
the Treasury Portfolio Purchase Price and the Separate Senior Notes Purchase
Price, and (ii) in the case of a Successful Remarketing on the Final Remarketing
Date, as the rate necessary to remarket the Remarketed Senior Notes at a price
per Remarketed Senior Note such that the aggregate price for the Remarketed
Senior Notes is equal to approximately 100.25% of the aggregate principal amount
of the Remarketed Senior Notes; provided that if there are no Corporate Units
outstanding and none of the Holders elect to have Separate Senior Notes held by
them remarketed, or in the case of a Failed Remarketing, the interest rate
payable on the Senior Notes will not be reset and the interest rate payable on
the Senior Notes shall continue to be the Coupon Rate.

 

4



--------------------------------------------------------------------------------

“Separate Senior Notes” means Senior Notes that are no longer a component of
Corporate Units.

 

“Special Event” shall mean either a Tax Event or an Accounting Event.

 

“Special Event Redemption” means the redemption of the Senior Notes pursuant to
the terms hereof following the occurrence of a Special Event.

 

“Special Event Redemption Date” shall have the meaning set forth in Section
3.01.

 

“Tax Event” means the receipt by the Company of an opinion of counsel, rendered
by a law firm having a recognized national tax practice, to the effect that, as
a result of any amendment to, change in or announced proposed change in the laws
(or any regulations thereunder) of the United States or any political
subdivision or taxing authority thereof or therein, or as a result of any
official administrative decision, pronouncement, judicial decision or action
interpreting or applying such laws or regulations, which amendment or change is
effective or which proposed change, pronouncement, action or decision is
announced on or after the date hereof, there is more than an insubstantial
increase in the risk that interest payable by the Company on the Senior Notes is
not, or within 90 days of the date of such opinion, will not be, deductible by
the Company, in whole or in part, for United States federal income tax purposes.

 

“Treasury Portfolio” means a portfolio of (1) U.S. treasury securities (or
principal or interest strips thereof) that mature on or prior to November 15,
2006 in an aggregate amount at maturity equal to the Applicable Principal
Amount, and (2) (x) in the case of a Successful Remarketing prior to the Final
Remarketing Date, for the scheduled Interest Payment Date on the Purchase
Contract Settlement Date, U.S. treasury securities (or principal or interest
strips thereof) that mature on or prior to November 15, 2006 in an aggregate
amount at maturity equal to the aggregate interest payment (assuming no reset of
the interest rate) that would have been due on the Purchase Contract Settlement
Date on the Applicable Principal Amount, and (y) in the case of a Special Event
Redemption, for each scheduled Interest Payment Date that occurs after the
Special Event Redemption Date to and including the Purchase Contract Settlement
Date, U.S. treasury securities (or principal or interest strips thereof) that
mature on or prior to the business day immediately preceding such scheduled
Interest Payment Date in an aggregate amount equal to the aggregate interest
payment (assuming no reset of the interest rate) that would have been due on
such scheduled Interest Payment Date on the Applicable Principal Amount.

 

“Treasury Portfolio Purchase Price” means the lowest aggregate ask-side price
quoted by a Primary Treasury Dealer to the Quotation Agent between

 

5



--------------------------------------------------------------------------------

9:00 a.m. and 11:00 a.m., New York City time, (i) in the case of a Special Event
Redemption, on the third Business Day immediately preceding the Special Event
Redemption Date for the purchase of the applicable Treasury Portfolio for
settlement on the Special Event Redemption Date, and (ii) in the case of a
Successful Remarketing prior to the Final Remarketing Date, on the date of such
Successful Remarketing for the purchase of the applicable Treasury Portfolio for
settlement on the third Business Day immediately following the date of such
Successful Remarketing.

 

The terms “Company,” “Trustee,” “Indenture,” “Base Indenture” and “Senior Notes”
shall have the respective meanings set forth in the recitals to this
Supplemental Indenture and the paragraph preceding such recitals.

 

ARTICLE 2

GENERAL TERMS AND CONDITIONS OF THE SENIOR NOTES

 

Section 2.01. Designation and Principal Amount. There is hereby authorized a
series of Securities designated as 3.0% Senior Notes due November 15, 2008
limited in aggregate principal amount $345,000,000. The Senior Notes may be
issued from time to time upon written order of the Company for the
authentication and delivery of Senior Notes pursuant to Section 303 of the Base
Indenture.

 

Section 2.02. Maturity. Unless a Special Event Redemption occurs prior to the
Maturity Date (defined below), the date upon which the Senior Notes shall become
due and payable at final maturity, together with any accrued and unpaid
interest, is November 15, 2008 (the “Maturity Date”).

 

Section 2.03. Form, Payment and Appointment. Except as provided in Section 2.04,
the Senior Notes shall be issued in fully registered, certificated form, bearing
identical terms. Principal of and interest on the Senior Notes will be payable,
the transfer of such Senior Notes will be registrable, and such Senior Notes
will be exchangeable for Senior Notes of a like aggregate principal amount
bearing identical terms and provisions, at the office or agency of the Company
maintained for such purpose in the Borough of Manhattan, the City of New York,
which shall initially be the Corporate Trust Office of the Trustee; provided,
however, that payment of interest may be made at the option of the Company by
check mailed to the Holder at such address as shall appear in the Security
Register or by wire transfer to an account appropriately designated by the
Holder entitled to payment.

 

No service charge shall be made for any registration of transfer or exchange of
the Senior Notes, but the Company may require payment from the Holder of a sum
sufficient to cover any tax or other governmental charge that may be imposed in
connection therewith.

 

6



--------------------------------------------------------------------------------

The Security Registrar and Paying Agent for the Senior Notes shall initially be
the Trustee.

 

The Senior Notes shall be issuable in denominations of $25 and integral
multiples of $25 in excess thereof.

 

Section 2.04. Global Senior Notes. Senior Notes that are no longer a component
of the Corporate Units and are released from the Collateral Account (as defined
in the Pledge Agreement) will be issued in permanent global form (a “Global
Senior Note”), and if issued as one or more Global Senior Notes, the Depositary
shall be The Depository Trust Company or such other depositary as any officer of
the Company may from time to time designate. Upon the creation of Treasury Units
or the recreation of Corporate Units, an appropriate annotation shall be made on
the Schedule of Increases and Decreases on the Global Senior Notes held by the
Depositary. Unless and until such Global Senior Note is exchanged for Senior
Notes in certificated form, Global Senior Notes may be transferred, in whole but
not in part, and any payments on the Senior Notes shall be made, only to the
Depositary or a nominee of the Depositary, or to a successor Depositary selected
or approved by the Company or to a nominee of such successor Depositary.

 

Section 2.05. Interest. (a) The Senior Notes will bear interest initially at the
rate of 3.0% per year (the “Coupon Rate”) from the original date of issuance
through and including the earlier of (i) the Maturity Date and (ii) the day
immediately preceding any Reset Effective Date. In the event of a Successful
Remarketing of the Senior Notes, the Coupon Rate will be reset by the
Remarketing Agent at the appropriate Reset Rate with effect from the related
Reset Effective Date, as set forth under Section 8.03. If the Coupon Rate is so
reset, the Senior Notes will bear interest at the Reset Rate from the related
Reset Effective Date until the principal thereof and interest thereon is paid or
duly made available for payment and shall bear interest, to the extent permitted
by law, compounded quarterly, on any overdue principal and payment of interest
at the Coupon Rate through and including the day immediately preceding the Reset
Effective Date and at the Reset Rate thereafter.

 

(b) Interest on the Senior Notes shall be payable quarterly in arrears on
February 15, May 15, August 15 and November 15 of each year (each, an “Interest
Payment Date”), commencing February 15, 2004, to the Person in whose name such
Senior Note, or any predecessor Senior Note, is registered at the close of
business on the Record Date for such Interest Payment Date. Interest on the
Senior Notes shall accrue from November 3, 2003.

 

7



--------------------------------------------------------------------------------

(c) The amount of interest payable for any full quarterly period will be
computed on the basis of a 360-day year consisting of twelve 30-day months. The
amount of interest payable for any period shorter than a full quarterly period
for which interest is computed will be computed on the basis of a 30-day month
and, for any period less than a month, on the basis of the actual number of days
elapsed per 30-day month. In the event that any scheduled Interest Payment Date
falls on a day that is not a Business Day, then payment of interest payable on
such Interest Payment Date will be made on the next succeeding day which is a
Business Day (and without any interest or other payment in respect of any such
delay), except that, if such Business Day is in the next calendar year, then
such payment will be made on the preceding Business Day.

 

Section 2.06. No Defeasance. The provisions of Article 13 of the Base Indenture
shall not apply to the Senior Notes.

 

Section 2.07. No Sinking Fund. The provisions of Article 12 of the Base
Indenture shall not apply to the Senior Notes and the Senior Notes are not
entitled to the benefit of any sinking fund.

 

Section 2.08. No Conversion. The provisions of Article 14 of the Base Indenture
shall not apply to the Senior Notes.

 

ARTICLE 3

REDEMPTION OF THE SENIOR NOTES

 

Section 3.01. Special Event Redemption. If a Special Event shall occur and be
continuing, the Company may, at its option, redeem the Senior Notes in whole,
but not in part, on any Interest Payment Date prior to the earlier of the date
of a Successful Remarketing or the Purchase Contract Settlement Date, at a price
per Senior Note equal to the Redemption Price, payable on the date of redemption
(the “Special Event Redemption Date”) to the Holders of the Senior Notes
registered at the close of business on the Record Date for such Interest Payment
Date. If the Company so elects to redeem the Senior Notes, the Company shall
appoint the Quotation Agent to assist the Company in determining the Treasury
Portfolio Purchase Price. Notice of any Special Event Redemption will be mailed
by the Company (with a copy to the Trustee) at least 30 days but not more than
60 days before the Special Event Redemption Date to each registered Holder of
the Senior Notes at its registered address. In addition, the Company shall
notify the Collateral Agent in writing that a Special Event has occurred and
that the Company intends to redeem the Senior Notes on the Special Event
Redemption Date. Unless the Company defaults in the payment of the Redemption
Price, on and after the Special Event Redemption Date, (a) interest shall cease
to accrue on

 

8



--------------------------------------------------------------------------------

the Senior Notes, (b) the Senior Notes shall become due and payable at the
Redemption Price, and (c) the Senior Notes shall be void and all rights of the
Holders in respect of the Senior Notes shall terminate and lapse (other than the
right to receive the Redemption Price upon surrender of such Senior Notes but
without interest on such Redemption Price). Following the notice of a Special
Event Redemption, neither the Company nor the Trustee shall be required to
register the transfer of or exchange the Senior Notes to be redeemed.

 

Section 3.02. Redemption Procedures. On or prior to 10:00 a.m. New York City
time on the Special Event Redemption Date, the Company shall deposit with the
Trustee immediately available funds in an amount sufficient to pay, on the
Special Event Redemption Date, the aggregate Redemption Price for all
outstanding Senior Notes. In exchange for any Senior Notes surrendered for
redemption on or after the Special Event Redemption Date, the Trustee shall pay
an amount equal to the Redemption Price (a) to the Collateral Agent, in the case
of Senior Notes that are included in Corporate Units, which amount shall be
applied by the Collateral Agent in accordance with the terms of the Pledge
Agreement, and (b) to the holders of the Separate Senior Notes, in the case of
Separate Senior Notes.

 

ARTICLE 4

FORM OF SENIOR NOTE

 

Section 4.01. Form of Senior Note. The Senior Notes and the Trustee’s
Certificate of Authentication to be endorsed thereon are to be substantially in
the forms attached as Exhibit A hereto, with such changes therein as the
officers of the Company executing the Senior Notes (by manual or facsimile
signature) may approve, such approval to be conclusively evidenced by their
execution thereof.

 

ARTICLE 5

ORIGINAL ISSUE OF SENIOR NOTES

 

Section 5.01. Original Issue of Senior Notes. Senior Notes in the aggregate
principal amount of $345,000,000 may from time to time, upon execution of this
Supplemental Indenture, be executed by the Company and delivered to the Trustee
for authentication, and the Trustee shall thereupon authenticate and deliver
said Senior Notes to or upon the written order of the Company pursuant to
Section 303 of the Base Indenture without any further action by the Company
(other than as required by the Base Indenture).

 

9



--------------------------------------------------------------------------------

ARTICLE 6

ORIGINAL ISSUE DISCOUNT

 

Section 6.01. Original Issue Discount. The Company shall file with the Trustee
promptly at the end of each calendar year (i) a written notice specifying the
amount of original issue discount (including daily rates and accrual periods)
accrued on Senior Notes that are Outstanding as of the end of the year and (ii)
such other specific information relating to such original issue discount as may
then be relevant under the Internal Revenue Code of 1986, as amended from time
to time.

 

ARTICLE 7

MISCELLANEOUS

 

Section 7.01. Ratification of Indenture. The Indenture, as supplemented by this
Supplemental Indenture, is in all respects ratified and confirmed, and this
Supplemental Indenture shall be deemed part of the Indenture in the manner and
to the extent herein and therein provided.

 

Section 7.02. Trustee not Responsible for Recitals. The recitals herein
contained are made by the Company and not by the Trustee, and the Trustee
assumes no responsibility for the correctness thereof. The Trustee makes no
representation as to the validity or sufficiency of this Supplemental Indenture.

 

Section 7.03. New York Law to Govern. THIS SUPPLEMENTAL INDENTURE AND EACH
SENIOR NOTE SHALL BE DEEMED TO BE CONTRACTS MADE UNDER THE LAWS OF THE STATE OF
NEW YORK AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THEREOF.

 

Section 7.04. Separability. In case any one or more of the provisions contained
in this Supplemental Indenture or in the Senior Notes shall for any reason be
held to be invalid, illegal or unenforceable in any respect, then, to the extent
permitted by law, such invalidity, illegality or unenforceability shall not
affect any other provisions of this Supplemental Indenture or of the Senior
Notes, but this Supplemental Indenture and the Senior Notes shall be construed
as if such invalid or illegal or unenforceable provision had never been
contained herein or therein.

 

Section 7.05. Counterparts. This Supplemental Indenture may be executed in any
number of counterparts each of which shall be an original, but such counterparts
shall together constitute but one and the same instrument.

 

10



--------------------------------------------------------------------------------

ARTICLE 8

REMARKETING

 

Section 8.01. Remarketing Procedures. (a) Unless a Special Event Redemption or a
Successful Remarketing has occurred prior to the applicable Remarketing Date,
the Company shall engage the Remarketing Agent pursuant to the Remarketing
Agreement for the Remarketing of the Senior Notes. The Company will request, not
later than seven nor more than 15 calendar days prior to the applicable
Remarketing Date, that the Depositary or its nominee notify the Beneficial
Owners or Depositary Participants holding Separate Senior Notes, Corporate Units
and Treasury Units of the procedures to be followed in the applicable
Remarketing.

 

(b) Each Holder of Separate Senior Notes may elect to have Separate Senior Notes
held by such Holder remarketed in any Remarketing. A Holder making such an
election must, pursuant to the Pledge Agreement, notify the Custodial Agent and
deliver such Separate Senior Notes to the Custodial Agent on or prior to 5:00
p.m. (New York City time) on or prior to the fifth Business Day immediately
preceding the applicable Remarketing Date (but no earlier than the Interest
Payment Date immediately preceding the applicable Remarketing Date). Any such
notice and delivery may not be conditioned upon the level at which the Reset
Rate is established in the Remarketing. Any such notice and delivery may be
withdrawn on or prior to 5:00 p.m. (New York City time) on the fifth Business
Day immediately preceding the applicable Remarketing Date in accordance with the
provisions set forth in the Pledge Agreement. Any such notice and delivery not
withdrawn by such time will be irrevocable with respect to such Remarketing.
Pursuant to Section 5.07(c) of the Pledge Agreement, promptly after 11:00 a.m.,
New York City time, on the Business Day immediately preceding the applicable
Remarketing Date, the Custodial Agent, based on the notices and deliveries
received by it prior to such time, shall notify the Remarketing Agent of the
principal amount of Separate Senior Notes to be tendered for remarketing and
shall cause such Separate Senior Notes to be presented to the Remarketing Agent.
Under Section 5.02 of the Purchase Contract Agreement, Senior Notes that are
components of Corporate Units will be deemed tendered for Remarketing and will
be remarketed in accordance with the terms of the Remarketing Agreement.

 

(c) The right of each Holder of Senior Notes that are included in Corporate
Units to have such Senior Notes, and each Holder of Separate Senior Notes to
have any Separate Senior Notes (together, the “Remarketed Senior Notes”),
remarketed and sold on any Remarketing Date shall be limited to the extent that
(i) the Remarketing Agent conducts a Remarketing pursuant to the terms of the
Remarketing Agreement, (ii) a Special Event Redemption has not occurred prior to
such Remarketing Date, (iii) the Remarketing Agent is able to

 

11



--------------------------------------------------------------------------------

find a purchaser or purchasers for Remarketed Senior Notes at the Remarketing
Price or the Final Remarketing Price, as the case may be, and (iv) the purchaser
or purchasers deliver the purchase price therefor to the Remarketing Agent as
and when required.

 

(d) Neither the Trustee, the Company nor the Remarketing Agent shall be
obligated in any case to provide funds to make payment upon tender of Senior
Notes for remarketing.

 

Section 8.02. Remarketing. (a) Unless a Special Event Redemption has occurred
prior to the Initial Remarketing Date, on the Initial Remarketing Date, the
Remarketing Agent shall, pursuant and subject to the terms of the Remarketing
Agreement, use commercially reasonable efforts to remarket the Remarketed Senior
Notes at a price (the “Remarketing Price”) equal to approximately 100.25% of the
sum of the Treasury Portfolio Purchase Price and the Separate Senior Note
Purchase Price.

 

(b) In the case of a Failed Initial Remarketing and unless a Special Event
Redemption has occurred prior to the Final Remarketing Date, on the Final
Remarketing Date, the Remarketing Agent shall use commercially reasonable
efforts to remarket the Remarketed Senior Notes at a price (the “Final
Remarketing Price”) equal to approximately 100.25% of the aggregate principal
amount of the Remarketed Senior Notes. It is understood and agreed that
Remarketing on any Remarketing Date will be considered successful and no further
attempts will be made if the resulting proceeds are at least 100% of the sum of
the Treasury Portfolio Purchase Price and the Separate Senior Note Purchase
Price, and 100% of the aggregate principal amount of the Remarketed Senior Notes
in the case of the Final Remarketing.

 

Section 8.03. Reset Rate. (a) In connection with each Remarketing, the
Remarketing Agent shall determine, in consultation with the Company, the Reset
Rate (rounded to the nearest one-thousandth (0.001) of one percent per annum)
that the Remarketed Senior Notes should bear in order to have an aggregate
market value equal to the Remarketing Price or the Final Remarketing Price, as
the case may be, and that in the sole discretion of the Remarketing Agent will
enable it to remarket all of the Remarketed Senior Notes at the Remarketing
Price or Final Remarketing Price, as the case may be, in such Remarketing.

 

(b) Anything herein to the contrary notwithstanding, the Remarketing Agent shall
have no obligation to determine whether there is any limitation under applicable
law on the Reset Rate or, if there is any such limitation, the maximum
permissible Reset Rate on the Senior Notes and shall rely solely upon written
notice from the Company (which the Company agrees to provide prior to the eighth
Business Day before the Initial Remarketing Date) as to whether or not there is
any such limitation in any applicable jurisdiction.

 

12



--------------------------------------------------------------------------------

(c) In the event of a Failed Remarketing or if no Senior Notes are included in
Corporate Units and none of the holders of the Separate Senior Notes elect to
have their Senior Notes remarketed in any Remarketing, the applicable interest
rate on the Senior Notes will not be reset and will continue to be the Coupon
Rate.

 

(d) In the event of a Successful Remarketing, the Coupon Rate shall be reset at
the Reset Rate as determined by the Remarketing Agent under the Remarketing
Agreement.

 

Section 8.04. Failed Remarketing. (a) If, by 4:00 p.m. (New York City time) on
any Remarketing Date, the Remarketing Agent is unable to remarket all of the
Remarketed Senior Notes at the Remarketing Price or the Final Remarketing Price,
as the case may be, pursuant to the terms and conditions hereof, a Failed
Remarketing shall be deemed to have occurred, and the Remarketing Agent shall so
advise by telephone the Depositary, the Purchase Contract Agent and the Company.
Whether or not there has been a Failed Remarketing will be determined in the
sole reasonable discretion of the Remarketing Agent. Promptly following any
Failed Remarketing, the Remarketing Agent shall return Separate Senior Notes
submitted for remarketing, if any, to the Custodial Agent for distribution to
the appropriate Holders.

 

(b) The Company shall cause a notice of such Failed Remarketing to be published
in a daily newspaper in the English language of general circulation in the City
of New York, which is expected to be The Wall Street Journal.

 

Section 8.05. Put Right. (a) Subject to paragraph (b) hereof, if there has not
been a Successful Remarketing prior to the Purchase Contract Settlement Date,
Holders of Separate Senior Notes and Holders of Senior Notes that are a
component of Corporate Units will, subject to this Section 8.05, have the right
(the “Put Right”) to require the Company to purchase their Senior Notes, on the
Purchase Contract Settlement Date, at a price per Senior Note equal to $25.00
plus accrued and unpaid interest to but excluding the Purchase Contract
Settlement Date (the “Put Price”).

 

(b) The Put Right of Holders of Senior Notes that are part of Corporate Units
will be automatically exercised unless such Holders (1) prior to 11:00 a.m., New
York City time, on the second Business Day immediately preceding the Purchase
Contract Settlement Date, provide written notice to the Purchase Contract Agent
of their intention to settle the related Purchase Contract with separate cash,
and (2) on or prior to 5:00 p.m., New York City time, on the

 

13



--------------------------------------------------------------------------------

Business Day immediately preceding the Purchase Contract Settlement Date,
deliver to the Collateral Agent $25 in cash per Purchase Contract, in each case
pursuant to the Purchase Contract Agreement and such Holders shall be deemed to
have elected to pay the Purchase Price for the shares of Common Stock to be
issued under the related Purchase Contract from a portion of the Proceeds of the
Put Right of such Senior Notes equal to the Purchase Price in full satisfaction
of such Holders’ obligations under the Purchase Contracts, and any remaining
amount of the Put Price following satisfaction of the related Purchase Contract
will be paid to such Holder

 

(c) The Put Right of a Holder of a Separate Senior Note shall only be
exercisable upon delivery of a notice to the Trustee by such Holder on or prior
to the second Business Day prior to the Purchase Contract Settlement Date. On or
prior to the Purchase Contract Settlement Date, the Company shall deposit with
the Trustee immediately available funds in an amount sufficient to pay, on the
Purchase Contract Settlement Date, the aggregate Put Price of all Separate
Senior Notes with respect to which a Holder has exercised a Put Right. In
exchange for any Separate Senior Notes surrendered pursuant to the Put Right,
the Trustee shall then distribute such amount to the Holders of such Separate
Senior Notes.

 

Section 8.06. Additional Event of Default. In addition to the events listed as
Events of Default in Section 501 of the Base Indenture, it shall be an
additional Event of Default with respect to the Senior Notes, if the Company
shall not have satisfied its obligation to pay the Put Price when due with
respect to any Separate Senior Note following exercise of the Put Right in
accordance with Section 8.05.

 

ARTICLE 9

TAX TREATMENT

 

Section 9.01. Tax Treatment. The Company agrees, and by acceptance of a
Corporate Unit, each holder of a Corporate Unit will be deemed to have agreed
(1) for United States federal, state and local income and franchise tax purposes
to treat the acquisition of a Corporate Unit as the acquisition of the Senior
Note and the Purchase Contract constituting the Corporate Unit and (2) to treat
the Senior Note as indebtedness for United States federal, state and local
income and franchise tax purposes. A Holder of Senior Notes may obtain the
comparable yield and projected payment schedule for the Senior Notes, determined
by the Company pursuant to Treas. Reg. Sec. 1.1275-4, by submitting a written
request for such information to the Company at the following address: The PMI
Group, Inc., 3003 Oak Road, Walnut Creek, California 94597, Attention:
Treasurer.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed, as of the day and year first written above.

 

THE PMI GROUP, INC.

By:

 

/s/ Donald P. Lofe, Jr.

--------------------------------------------------------------------------------

   

Name:

 

Donald P. Lofe, Jr.

   

Title:

 

Executive Vice President and

Chief Financial Officer

 

Attest:

/s/ Victor J. Bacigalupi

--------------------------------------------------------------------------------

Name:

 

Victor J. Bacigalupi

Title:

  Senior Executive Vice President, General Counsel and Secretary

 

THE BANK OF NEW YORK, as Trustee

By:

 

/s/ Michael Pitfick

--------------------------------------------------------------------------------

   

Name:

 

Michael Pitfick

   

Title:

 

Assistant Vice President

 



--------------------------------------------------------------------------------

EXHIBIT A

 

IF THIS SENIOR NOTE IS TO BE A GLOBAL SECURITY, INSERT:

 

THIS SENIOR NOTE IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE
HEREINAFTER REFERRED TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST
COMPANY OR A NOMINEE OF THE DEPOSITORY TRUST COMPANY. THIS SENIOR NOTE IS
EXCHANGEABLE FOR SECURITIES REGISTERED IN THE NAME OF A PERSON OTHER THAN THE
DEPOSITORY TRUST COMPANY OR ITS NOMINEE ONLY IN THE LIMITED CIRCUMSTANCES
DESCRIBED IN THE INDENTURE AND MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE
DEPOSITORY TRUST COMPANY TO A NOMINEE OF THE DEPOSITORY TRUST COMPANY OR BY A
NOMINEE OF THE DEPOSITORY TRUST COMPANY TO THE DEPOSITORY TRUST COMPANY OR
ANOTHER NOMINEE OF THE DEPOSITORY TRUST COMPANY.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

 

THE PMI GROUP, INC.

 

3.0% Senior Notes due November 15, 2008

     

No.

$

     

CUSIP No. 69344M 30 9

 

THE PMI GROUP, INC., a corporation organized and existing under the laws of
Delaware (hereinafter called the “Company”, which term includes any successor
corporation under the Indenture hereinafter referred to), for value received,
hereby promises to pay to                    , or registered assigns, the
principal sum of up to Three Hundred Forty-Five Million Dollars ($345,000,000),
as set forth in the Schedule of Increases or Decreases In Senior Note attached
hereto, on November 15, 2008 (such date is hereinafter referred to as the
“Maturity Date”), and to pay

 

A-1



--------------------------------------------------------------------------------

interest thereon from November 3, 2003 or from the most recent Interest Payment
Date to which interest has been paid or duly provided for, quarterly in arrears
on February 15, May 15, August 15 and November 15 of each year, commencing
February 15, 2004, at the rate of 3.0% per annum through and including the day
immediately preceding the Reset Effective Date, if any, and thereafter at the
Reset Rate, if any, on the basis of a 360-day year consisting of twelve 30-day
months, until the principal hereof is paid or duly provided for or made
available for payment, and (to the extent that the payment of such interest
shall be legally enforceable) to pay interest, compounded quarterly, at the rate
of 3.0% per annum on any overdue principal and payment of interest through and
including the day immediately preceding the Reset Effective Date, if any, and
thereafter at the Reset Rate, if any. The amount of interest payable for any
period shorter than a full quarterly period for which interest is computed will
be computed on the basis of a 30-day month and, for any period less than a
month, on the basis of the actual number of days elapsed per 30-day month. The
interest so payable, and punctually paid or duly provided for, on any Interest
Payment Date will, as provided in the Indenture, be paid to the Person in whose
name this Senior Note (or one or more Predecessor Senior Notes) is registered at
the close of business on the Record Date for such Interest Payment Date.

 

Payment of the principal of and interest on this Senior Note will be made at the
office or agency of the Company maintained for that purpose in the Borough of
Manhattan, the City of New York, which shall initially be the Corporate Trust
Office of the Trustee, in such coin or currency of the United States of America
as at the time of payment is legal tender for payment of public and private
debts; provided, however, that payment of interest may be made at the option of
the Company by check mailed to the Holder at such address as shall appear in the
Security Register or by wire transfer to an account appropriately designated by
the Holder entitled to payment.

 

Reference is hereby made to the further provisions of this Senior Note set forth
on the reverse hereof, which further provisions shall for all purposes have the
same effect as if set forth at this place.

 

Unless the certificate of authentication hereon has been executed by the Trustee
referred to on the reverse hereof by manual signature, this Senior Note shall
not be entitled to any benefit under the Indenture or be valid or obligatory for
any purpose.

 

A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed.

 

Dated:

 

THE PMI GROUP, INC.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

Attest:

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

 

This is one of the Senior Notes referred to in the within mentioned Indenture.

 

Dated:

 

 

--------------------------------------------------------------------------------

THE BANK OF NEW YORK,

as Trustee

By:

 

 

--------------------------------------------------------------------------------

    Authorized Signatory

 

A-3



--------------------------------------------------------------------------------

FORM OF REVERSE OF SENIOR NOTE

 

This Senior Note is one of a duly authorized issue of securities of the Company
(herein called the “Senior Notes”), issued and to be issued in one or more
series under an Indenture, dated as of November 3, 2003, between the Company and
The Bank of New York, as Trustee, (herein called the “Trustee”, which term
includes any successor trustee) (the “Base Indenture”), as supplemented by the
Supplemental Indenture No. 1 between the Company and the Trustee (the
“Supplemental Indenture” and together with the Base Indenture, the “Indenture”),
to which Indenture reference is hereby made for a statement of the respective
rights, limitations of rights, duties and immunities thereunder of the Company,
the Trustee and the Holders of the Senior Notes and of the terms upon which the
Senior Notes are, and are to be, authenticated and delivered. This Senior Note
is one of the series designated on the face hereof, limited in aggregate
principal amount to $345,000,000.

 

If a Special Event shall occur and be continuing, the Company may, at its
option, redeem the Senior Notes of this series in whole, but not in part, on any
Interest Payment Date prior to the earlier of the date of a Successful
Remarketing and the Purchase Contract Settlement Date, at a price per Senior
Note equal to the Redemption Price as set forth in the Indenture.

 

If there has not been a Successful Remarketing prior to the Purchase Contract
Settlement Date, the holders of Senior Notes will have the right to require the
Company to purchase their Senior Notes on the Purchase Contract Settlement Date,
all as more fully described in the Supplemental Indenture.

 

The Senior Notes are not entitled to the benefit of any sinking fund and will
not be subject to defeasance.

 

If an Event of Default with respect to Senior Notes of this series shall occur
and be continuing, the principal of the Senior Notes of this series may be
declared due and payable in the manner and with the effect provided in the
Indenture.

 

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holders of the Senior Notes at any time by the
Company and the Trustee with the consent of the Holders of a majority in
principal amount of the Senior Notes at the time Outstanding. The Indenture also
contains provisions permitting the Holders of specified percentages in principal
amount of the Senior Notes at the time Outstanding, on behalf of the Holders of
all Senior Notes, to waive compliance by the Company with certain provisions of

 

R-1



--------------------------------------------------------------------------------

the Indenture and certain past defaults under the Indenture and their
consequences. Any such consent or waiver by the Holder of this Senior Note shall
be conclusive and binding upon such Holder and upon all future Holders of this
Senior Note and of any Senior Note issued upon the registration of transfer
hereof or in exchange herefor or in lieu hereof, whether or not notation of such
consent or waiver is made upon this Senior Note.

 

No reference herein to the Indenture and no provision of this Senior Note or of
the Indenture shall alter or impair the obligation of the Company, which is
absolute and unconditional, to pay the principal of and interest on this Senior
Note at the times, place and rate, and in the coin or currency, herein
prescribed.

 

As provided in the Indenture and subject to certain limitations therein set
forth, the transfer of this Senior Note is registrable in the Securities
Register, upon surrender of this Senior Note for registration of transfer at the
office or agency of the Company in any place where the principal of and interest
on this Senior Note are payable, duly endorsed by, or accompanied by a written
instrument of transfer in form satisfactory to the Company and the Securities
Registrar duly executed by the Holder hereof or his attorney duly authorized in
writing, and thereupon one or more new Senior Notes of this series, of
authorized denominations and for the same aggregate principal amount, will be
issued to the designated transferee or transferees.

 

The Senior Notes of this series are issuable only in registered form without
coupons in denominations of $25 and any integral multiple thereof. As provided
in the Indenture and subject to certain limitations therein set forth, Senior
Notes of this series are exchangeable for a like aggregate principal amount of
Senior Notes of this series of a different authorized denomination, as requested
by the Holder surrendering the same.

 

No service charge shall be made for any such registration of transfer or
exchange, but the Company may require payment of a sum sufficient to cover any
tax or other governmental charge payable in connection therewith.

 

Prior to due presentment of this Senior Note for registration of transfer, the
Company, the Trustee and any agent of the Company or the Trustee may treat the
Person in whose name this Senior Note is registered as the owner hereof for all
purposes, whether or not this Senior Note be overdue, and neither the Company,
the Trustee nor any such agent shall be affected by notice to the contrary.

 

All terms used in this Senior Note which are defined in the Indenture shall have
the meanings assigned to them in the Indenture.

 

R-2



--------------------------------------------------------------------------------

This Senior Note shall be governed by the laws of New York.

 

The Company agrees, and by acceptance of a Corporate Unit, each holder of a
Corporate Unit will be deemed to have agreed (1) for United States federal,
state and local income and franchise tax purposes to treat the acquisition of a
Corporate Unit as the acquisition of the Senior Note and the Purchase Contract
constituting the Corporate Unit and (2) to treat the Senior Note as indebtedness
for United States federal, state and local income and franchise tax purposes. A
Holder of Senior Notes may obtain the comparable yield and projected payment
schedule for the Senior Notes, determined by the Company pursuant to Treas. Reg.
Sec. 1.1275-4, by submitting a written request for it to the Company at the
following address: The PMI Group, Inc., 3003 Oak Road, Walnut Creek, California
94597; Attention: Treasurer.

 

R-3



--------------------------------------------------------------------------------

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned assigns and transfers this Senior Note to:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(Insert assignee’s social security or taxpayer identification number)

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(Insert address and zip code of assignee)

 

and irrevocably appoints

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

agent to transfer this Senior Note on the books of the Company. The agent may
substitute another to act for him or her.

 

Date:                     

 

Signature:

 

--------------------------------------------------------------------------------

Signature Guarantee:

--------------------------------------------------------------------------------

 

(Sign exactly as your name appears on the other side of this Senior Note)



--------------------------------------------------------------------------------

SIGNATURE GUARANTEE

 

Signatures must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Registrar in
addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.

 

By:

 

 

--------------------------------------------------------------------------------

   

Name

   

Title:



--------------------------------------------------------------------------------

SCHEDULE OF INCREASES OR DECREASES IN SENIOR NOTE

 

The following increases or decreases in a part of this Senior Note have been
made:

 

Date

--------------------------------------------------------------------------------

 

Amount of

decrease in

principal

amount of this

Senior Note

--------------------------------------------------------------------------------

 

Amount of

increase in

principal

amount of this

Senior Note

--------------------------------------------------------------------------------

  

Principal

amount of this
Senior Note
following such
decrease (or
increase)

--------------------------------------------------------------------------------

  

Signature of
authorized

officer of

Trustee

--------------------------------------------------------------------------------